Exhibit 8.1 Company Name State of Incorporation M.S.I Multiconn Solutions international(1995) Ltd. Israel Multiconn Technologies Ltd. Israel Liraz Systems Ltd. Israel Liraz Systems Export (1990) Ltd. Israel Liacom Systems Ltd. Israel BluePhoenix Knowledge Management Systems Ltd. Israel Ce-Post Ltd. Israel Outlook&BluePhoenix Ltd. Israel BluePhoenix Solutions B.V The Netherlands BluePhoenix Solutions GmbH Germany ASE Advanced Systems Europe B.V. The Netherlands BluePhoenix Solutions Pty Ltd. Australia BluePhoenix Solutions Nordic, AS Denmark BluePhoenix Solutions U.K Limited United Kingdom BluePhoenix Solutions U.S.A USA BluePhoenix Solutions S.R.L. Romania Crystal Sapphire Ltd. Israel Blue Phoenix I-ter S.R.L. Italy Bluephoenix Legacy Modernization s.r.l. Italy BridgeQuest Solutions, Inc. USA BridgeQuest, Inc. BridgeQuest Labs, Inc. USA BluePhoenix Solutions Co., Ltd Korea IntraComp Group, Inc. USA Zulu Software, Inc. USA SCH Software Conversion House Ltd. Israel
